April 12, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 IN THE MATTER OF THE MARRIAGE OF LOWELL M. MCCOY, JR., AND
                        KARON K. ELS

NO. 14-14-00870-CV

                     ________________________________

       This cause, an appeal from the decree of divorce signed October 17, 2014,
was heard on the transcript of the record. We have inspected the record and find
the trial court erred in its division of the marital estate and by awarding Karon K.
Els a lien for reimbursement in the amount of $81,000.

       We therefore REVERSE the portions of the decree that divide the marital
estate and that award Karon K. Els a lien for reimbursement.

     We REMAND for a new trial on the division of the marital estate, including
Karon K. Els’s claim for reimbursement.

      We find no error in the remainder of the judgment and order it AFFIRMED.

      We order Karon K. Els to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.